Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 07/27/2022, in response to the rejection of claims 1-5, 12-13 from the non-final office action, mailed on 05/02/2022, by amending claims 2-4, 12-13, is acknowledged and will be addressed below.

Election/Restrictions
Claims 6-9 and 11 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) Across the claim list, all the recited “US” and “UH” should be “US” and “UH”, as disclosed in the applicants’ specification.

(2) The “wherein the first voltage source 106 is connected to” of Claim 2 should be “wherein the first voltage source (106) is connected to”.
The “at least one second voltage source 107” of Claim 13 raises the same issue.

(3) The “track the potential UH to a change…” of Claims 3-4 would have a better form if amended to be “track the potential UH in response to change…”.

(4) The “track the potential UH to (a) a change in properties of the ion reservoir (104), (b) to a change in the potential US, or both (a) and (b)” of Claim 4 should be Either:
“to (a) a change in properties of the ion reservoir (104), (b) a change in the potential US, or both (a) and (b)” OR
“(a) to a change in properties of the ion reservoir (104), (b) to a change in the potential US, or to both (a) and (b)”.

(5) The “the secondary surface” of Claim 13 sholud be “the at least one secondary surface”.

Appropriate correction is required.

Claim interpretation
(1) In regards to the “at least one secondary surface (11, 105), toward which ions (101, 102) that miss the substrate (2) move, configured (13, 113) to be chargeable by incident ions (101, 102)” of Claim 2,
First, the “ions (101, 102) that miss the substrate” is not the applicants’ own invention. This is natural phenomenon occurred during the plasma processing, in other words, while a portion of ions in the plasma flow towards the substrate, another portion of the ions are also flow towards internal components in the processing chamber.
Second, the “be chargeable by incident ions (101, 102)” is an operational result when the ions repeatedly contact a surface thus the charge is accumulated on the surface. As discussed in the “First” above, some portion of the ions flow toward the internal components in the processing chamber, the surfaces of the internal components would have been naturally chargeable by the incident ions.
Consequently, when an apparatus of a prior art teaches a process chamber having internal components, it will be considered meeting the limitation.

Similarly, the “charging region (12) on the surface (11) of the substrate holder (1)” in the “charging region (12) on the surface (11) of the substrate holder (1) configured (13) to be chargeable by ions (101, 102) incident from the ion source (104) of the coating system (100)” of Claim 1 is one of the surfaces of the internal components, therefore, it will be examined in the same manner.

(2) In regards to the “potential UH different to the potential US” of Claims 12-13, and “the potential US is at a lower energy than the potential UH” of Claim 3,
The different potential is mere different use of the two voltage sources, in other words, when two voltage sources are provided, providing either same potential or different potential from the two voltage sources is mere different use or operation of the voltage sources, thus it does not add a patentable weight.
Consequently, when an apparatus of a prior art teaches at least two voltage sources, and further the voltage sources are used to attract and/or repel the ions, it is considered that they are clearly capable of providing different potentials to control the movement of the ion, see the MPEP citations below.

(3) In regards to the “based on effects of electric field strength on the ions (101, 102), wherein the electric field strength is associated with respective electric fields of the potential US and the potential UH” of Claims 3-4.
The limitation is natural phenomenon occurred while providing a potential from a voltage source, in other words, when the voltage sources provide potentials, each potential intrinsically form its own electric field, thus the ions are intrinsically affected by the strength of all the electric fields.
Consequently, when an apparatus of a prior art teaches at least two voltage sources, it is considered meeting the limitation because the ions in the plasma are intrinsically affected by the electric fields generated by the voltage sources.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “a first voltage source (106), wherein the first voltage source 106 is connected to a substrate (2) to be coated so that ions can be accelerated in the direction of the substrate (2) by an electrical potential US applied to the substrate (2) by the first voltage source (106)” of Claim 2 still has the term “can”, thus it raises the same issue discussed in the previous OA
For the purpose of examination, when at least the capability is shown, it will be considered meeting the limitation.

(2) The “controller (108) for the second voltage source (107), which is configured to track the potential UH to (a) a change in properties of the ion reservoir (104)” of Claim 4 is not clear.
The current claim is constructed to perform that the controller is capable of detecting the change in properties of the ion reservoir. However, the examiner considers the applicants’ controller is a controller for the voltage source, for instance, a computer to control the operation of the voltage source, not an actual detector to detect the change in properties of the ion reservoir, thus it is not clear how the controller can detect the change without additional structural component.
Does the recited controller for the voltage source has an additional monitor or detector to confirm the ion property Or other structural component to confirm the ion property?

Emphasized again, the claim merely recites “a change in properties of the ion reservoir”. However, the written description fails to clearly link the corresponding structure to perform the function to detect the “change in properties of the ion reservoir”. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the same language without providing any particular structure, thus it is not clear what is required to confirm the “change in properties of the ion reservoir”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(3) The “in such a way that the potential UH based on effects of electric field strength on the ions (101, 102)” of Claim 4 is still not clear, because no verb is present for the subject “potential UH”. What the potential UH performs?
Further the examiner notices the limitation “is repulsive” in the previous claim 4 is not shown in the current amendment.
For the purpose of examination, it will be examined inclusive of “in such a way that the potential UH is repulsive based on effects of electric field strength on the ions (101, 102)”.

(2) In regards to the “the substrate holder further comprising a second contact (4), by means of which a selected potential UH different to the potential US is applied to an electrode region (14) on the surface (11) of the substrate holder (1)” of Claim 12 still is not clear. Does it mean the second contact is affected by the means? Or the second contact provide an effect to the means?
For the purpose of examination, it will be examined inclusive of “the substrate holder further comprising a second contact (4), wherein the second contact provides a potential UH different from the potential US to an electrode region (14) on the surface (11) of the substrate holder (1)”.

(4) The “can be applied to the secondary surface” of Claim 13 had the same issue as the item (1) above and is still not resolved.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicants’ admitted prior art (AAPA).
Regarding to Claim 2, AAPA teaches:
In the vacuum coating of components on the industrial scale ([0002] of the applicants’ published instant application, note vacuum coating is performed in the coating system, the claimed “A coating system (100)”);
The plasma functions as a source for the ions of the coating material ([0002], the claimed “having at least one ion source (104)”);
By applying a high voltage to the individual substrates, ions are accelerated in the direction of the substrates ([0002], note applying a high voltage intrinsically requires a voltage source, for instance, see the applicants’ prior arts Figs. 3a-3b, the claimed “a first voltage source (106), wherein the first voltage source 106 is connected to a substrate (2) to be coated so that ions can be accelerated in the direction of the substrate (2) by an electrical potential US applied to the substrate (2) by the first voltage source (106)”);
As discussed in the claim interpretation above, there intrinsically exist plural surfaces of the internal components within the vacuum coating chamber, such as chamber wall surface, substrate holder surface, and/or other art well-known chamber components, thus those surfaces are also exposed to the flow of ions, when plasma process is performed, for instance, see Figs. 3a-3b, also this is well-known in the art, see US 6521104, hereafter ‘104, line 62 of col. 8 to line 4 of col. 9,  the claimed “at least one secondary surface (11, 105), toward which ions (101, 102) that miss the substrate (2) move, configured (13, 113) to be chargeable by incident ions (101, 102)”);
The plasma functions as a source for the ions of the coating material. By applying a high voltage to the individual substrates, ions are accelerated in the direction of the substrates. Since the ions strike the substrates with high kinetic energies, a high-quality coating is formed there ([0002], note as discussed in the claim interpretation and ‘104, and further shown in the applicants’ prior art Fig. 3b, some of the ions 102 of the actual coating material 103 flow toward the substrate 2 then produce a coating on the substrate 2, and the rest of the ions 102 missing the substrate flow toward an internal components, such as the substrate holder 1, then produce a coating on a surface of the substrate holder 1, the claimed “and a coating (13, 113), disposed on the at least one secondary surface (11, 105), configured to cover at least one portion of the at least one secondary surface (11, 105)”).

Regarding to Claim 1,
AAPA teaches from the ion source 1, gas ions 101 are accelerated in the direction of the substrate 2, which is at the potential US. Since the substrate 2 is electrically conductively connected to the substrate holder 1, the substrate holder 1 is also at the potential US and attracts the gas ions 101 as strongly as the substrate 2 does (Fig. 3a-3b, [0047], note as shown in Figs. 3a-3b, the ions 101 reach on the surface of the substrate holder, the charge is accumulated on the surface, the claimed “further comprising a substrate holder (1) for mounting the substrate (2) in the coating system (100), in such a way that a surface (11) of the substrate holder (1) faces toward the ion source (104) of the coating system (100), the substrate holder comprising: a first contact (3) for delivering the potential US to the substrate (2), and a charging region (12) on the surface (11) of the substrate holder (1) configured (13) to be chargeable by ions (101, 102) incident from the ion source (104) of the coating system (100)”).

Regarding to Claim 5,
Fig. 3 of AAPA shows the substrate holder 1 connected to the potential US, note the potential US is provided by the voltage source (the claimed “further comprising a substrate holder (1) connected into the electrical connection between the first voltage source (106) and the substrate (2)”).

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burger et al. (US 20050098119, hereafter ‘119).
Regarding to Claim 2, ‘119 teaches:
Device for vacuum coating (title, the claimed “A coating system (100)”);
Plasma 20 (Fig. 1, [0027], the claimed “having at least one ion source (104)”);
With the aid of voltage supply 13 a changeable voltage potential, the substrate voltage US, is applied during the coating to substrate 10. This voltage is used to control the ion bombardment of substrate 10 during the coating ([0030], the claimed “a first voltage source (106), wherein the first voltage source 106 is connected to a substrate (2) to be coated so that ions can be accelerated in the direction of the substrate (2) by an electrical potential US applied to the substrate (2) by the first voltage source (106)”);
As discussed in the claim interpretation above and also as proved in the applicants’ Figs. 3a-3b, there intrinsically exist plural surfaces of the internal components within the vacuum chamber of Fig. 1, such as chamber wall surface, substrate holder surface, and/or other art well-known chamber components, thus those surfaces are also exposed to the flow of ions, when plasma process is performed, the claimed “at least one secondary surface (11, 105), toward which ions (101, 102) that miss the substrate (2) move, configured (13, 113) to be chargeable by incident ions (101, 102), and a coating (13, 113), disposed on the at least one secondary surface (11, 105), configured to cover at least one portion of the at least one secondary surface (11, 105)”).

Regarding to Claim 1, ‘119 teaches:
a bearing device 11 is arranged on which substrates 10 that are to be coated are located ([0027], the claimed “further comprising a substrate holder (1) for mounting the substrate (2) in the coating system (100), in such a way that a surface (11) of the substrate holder (1) faces toward the ion source (104) of the coating system (100)”);
with the aid of voltage supply 13 a changeable voltage potential, the substrate voltage US, is applied during the coating to substrate 10. This voltage is used to control the ion bombardment of substrate 10 during the coating ([0030], note as proved in the applicants’ Figs. 3a-3b, the ions also reach on a surface of the substrate holder, thus the charge is accumulated on the surface, the claimed “the substrate holder comprising: a first contact (3) for delivering the potential US to the substrate (2), and a charging region (12) on the surface (11) of the substrate holder (1) configured (13) to be chargeable by ions (101, 102) incident from the ion source (104) of the coating system (100)”).

Regarding to Claim 5,
Fig. 1 of ‘119 shows the bearing device 11, which is a substrate holder, connected to the voltage source 13 (the claimed “further comprising a substrate holder (1) connected into the electrical connection between the first voltage source (106) and the substrate (2)”).

Claims 1-2, 5 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 20090000946, hereafter ‘946).
Regarding to Claim 2, ‘946 teaches:
Processing apparatus (abstract, the claimed “A coating system (100)”);
the bias voltage power supply 186 to bias the substrate 184 with negative voltage pulses that attract ions in the plasma towards the substrate 184 (Fig. 1B, [0060], the claimed “having at least one ion source (104), a first voltage source (106), which can be connected to a substrate (2) to be coated so that ions can be accelerated in the direction of the substrate (2) by an electrical potential US applied to the substrate (2) by the first voltage source (106)”);
As discussed in the claim interpretation above and also as proved in the applicants’ Figs. 3a-3b, there intrinsically exist plural surfaces of the internal components within the vacuum chamber of Fig. 1B, such as chamber wall surface, substrate holder surface, and/or other art well-known chamber components, thus those surfaces are also exposed to the flow of ions, when plasma process is performed, the claimed “at least one secondary surface (11, 105), toward which ions (101, 102) that miss the substrate (2) move, configured (13, 113) to be chargeable by incident ions (101, 102), and a coating (13, 113), disposed on the at least one secondary surface (11, 105), configured to cover at least one portion of the at least one secondary surface (11, 105)”).

Regarding to Claim 1, ‘946 teaches:
parallel plate electrodes 176 ([0057], the claimed “further comprising a substrate holder (1) for mounting the substrate (2) in the coating system (100), in such a way that a surface (11) of the substrate holder (1) faces toward the ion source (104) of the coating system (100)”);
the bias voltage power supply 186 to bias the substrate 184 with negative voltage pulses that attract ions in the plasma towards the substrate 184 ([0060], note as proved in the applicants’ Figs. 3a-3b, the ions also reach on a surface of the substrate holder, thus the charge is accumulated on the surface, the claimed “the substrate holder comprising: a first contact (3) for delivering the potential US to the substrate (2), and a charging region (12) on the surface (11) of the substrate holder (1) configured (13) to be chargeable by ions (101, 102) incident from the ion source (104) of the coating system (100)”).

Regarding to Claim 5,
Fig. 1B of ‘946 shows the parallel electrode 176, which is a substrate holder, connected to the voltage source 178 (the claimed “further comprising a substrate holder (1) connected into the electrical connection between the first voltage source (106) and the substrate (2)”).

Regarding to Claims 12-13,
‘946 teaches the insulator 182 allows the substrate 184 to be biased independently of the parallel plate electrodes 176 which are driven by the RF source 178 ([0058], note the “independently” means it may provide either same or different potential, further the two different voltage sources are clearly capable of providing different potential, see the claim interpretation above, the claimed “the substrate holder further comprising a second contact (4), by means of which a selected potential UH different to the potential US is applied to an electrode region (14) on the surface (11) of the substrate holder (1)” of Claim 12, and “further comprising at least one second voltage source (107), wherein the at least one second voltage source 107 is connected to the secondary surface (11, 105) so that a selected potential UH different to the potential US can be applied to the secondary surface (11, 105)”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of ‘946.
Regarding to Claims 12-13, 
AAPA does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 12: the substrate holder further comprising a second contact (4), by means of which a selected potential UH different to the potential US is applied to an electrode region (14) on the surface (11) of the substrate holder (1).
Claim 13: further comprising at least one second voltage source (107), wherein the at least one second voltage source 107 is connected to the secondary surface (11, 105) so that a selected potential UH different to the potential US can be applied to the secondary surface (11, 105).

‘946 is analogous art in the field of processing apparatus (abstract). ‘946 teaches the plasma processing system 170 includes an insulator 182 that is positioned between the bottom plate and the substrate 184. The insulator 182 allows the substrate 184 to be biased independently of the parallel plate electrodes 176 which are driven by the RF source 178. A separate substrate bias voltage power supply 186 is used to bias the substrate 184 ([0058]), and the bias voltage power supply 186 to bias the substrate 184 with negative voltage pulses that attract ions in the plasma towards the substrate 184 ([0060]). Note two voltage sources are capable of supplying different potential, see the claim interpretation above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the AAPA, such that the substrate of AAPA is biased independently of the substrate holder by two separate voltage sources, for the purpose of achieving certain process goals, such as process rates and process profiles, by generating multi-level waveforms with biasing the substrate, depending on a desired application.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘119 in view of ‘946.
Regarding to Claims 12-13, 
‘119 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 12: the substrate holder further comprising a second contact (4), by means of which a selected potential UH different to the potential US is applied to an electrode region (14) on the surface (11) of the substrate holder (1).
Claim 13: further comprising at least one second voltage source (107), wherein the at least one second voltage source 107 is connected to the secondary surface (11, 105) so that a selected potential UH different to the potential US can be applied to the secondary surface (11, 105).

The teaching of ‘946 was discussed in the claims 12-13 rejection with AAPA above. Therefore, claims 12-13 are rejected for substantially the same reason as the rejection above.

Alternatively, claims 12-13, and Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over (AAPA or ‘119) in view of ‘946 and Wada et al. (US 6423192, hereafter ‘192).
In case the applicants keep arguing that different potential of Claims 12-13 is not taught by the combinations of AAPA in view of ‘946 and ‘119 in view of ‘946,

As proved in AAPA, a surface of the internal components of the processing chamber exposes to the flow of ions of the coating material that miss the substrate.

‘192 is analogous art in the field of processing apparatus (abstract). ‘192 teaches a first DC voltage source 8 which can apply a DC negative voltage, necessary for attracting ions to the substrate 1 (Fig. 1, lines 28-30 of col. 10), and during film formation, the third DC voltage source 18 applies a positive voltage to the ion reflecting plate 5. Consequently, of Cu ions emitted from the target 4, those flying toward the side wall of the process chamber 2 are reflected by the ion reflecting plate 5 and accelerated toward the substrate 1. In other words, even Cu ions that were not emitted to directly come incident on the substrate 1 can be reflected by the ion reflecting plate 5 to come incident on the substrate 1 (lines 55-63 of col. 11, note a negative potential is applied to the substrate surface for attracting the ions and a positive potential is applied to another surface other than the substrate for repelling the ion).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured the combined apparatus of (AAPA or ‘119) with ‘946, such that the second voltage source provides a potential to the surfaces other than the substrate, which is different from the potential provided to the substrate, for the purpose of reflecting the ions that were not emitted to directly come incident on the substrate towards the substrate.

Regarding to Claims 3-4,
As discussed in the alternative claim 12-13 rejection above, the potential on the substrate, which is provided by the first voltage source, has a attractive effect on the ions and the potential on the internal surfaces, which is provided by the second voltage source, has a repulsive effect on the ions that miss the substrate, see also the claim interpretation above (the claimed “in such a way that the potential US is at a lower energy than the potential UH, based on effects of electric field strength on the ions (101, 102), wherein the electric field strength is associated with respective electric fields of the potential US and the potential UH” of Claim 3 and “in such a way that the potential UH, based on effects of electric field strength on the ions (101, 102), wherein the electric field strength is associated with respective electric fields of the potential US and the potential UH” of Claim 4);
Further, it is well-known a voltage source is controlled by a controller and the voltage source is intrinsically configured to track its own potential provided by the voltage source (the claimed “further comprising a controller (108) for the second voltage source (107) is provided, wherein the controller (108) is configured to track the potential UH” of Claim 3 and “further comprising a controller (108) for the second voltage source (107), wherein the controller (108) is configured to track the potential UH”).

(AAPA or ‘119) also does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claims 3: further comprising a controller (108) for the second voltage source (107) is provided, wherein the controller (108) is configured to track the potential UH to a change in the potential US, in such a way that the potential US is at a lower energy than the potential UH, based on effects of electric field strength on the ions (101, 102), wherein the electric field strength is associated with respective electric fields of the potential US and the potential UH.
Claim 4: further comprising a controller (108) for the second voltage source (107), wherein the controller (108) is configured to track the potential UH to (a) a change in properties of the ion reservoir (104), (b) to a change in the potential US, or both (a) and (b) in such a way that the potential UH, based on effects of electric field strength on the ions (101, 102), wherein the electric field strength is associated with respective electric fields of the potential US and the potential UH.

‘946 further teaches the controller 188 can be part of the power supplies 178, 186 or can be a separate controller that is electrically connected to control inputs of the power supplies 178, 186, and the controller 188 controls the RF power supply 178 and the bias voltage power supply 186 so that the RF pulses are applied to the parallel plate electrodes 176 at relative times that at least partially neutralize charge accumulation during plasma processing according to the present invention ([0059], note the controller is capable of controlling the operation of one voltage source in response to the operation of the other voltage source, for instance, see Figs. 4-5).

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured the controller for the voltages sources, in response to a change in the potential, for the purpose of achieving certain process goals, such as process rates and process profiles, depending on a desired application.

Further, as discussed in the claims 12-13 rejection above, the potential to provided on the surfaces is a critical parameter to control the ion repulsive force form the surfaces, thus potential is a controllable parameter, in other words, the potential is a result effective parameter to control ion reflecting.

Consequently, even if AAPA or ‘119 is silent about a specific value of the potential, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured the imported controller to control the voltage sources to have claimed potential position, for the purpose of controlling the reflection of ion, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Alternatively, claims 12-13, and Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘946 in view of ‘192.
In case the applicants keep arguing that different potential of Claims 12-13 is not taught by ‘946,

The teaching of ‘192 was discussed in the alternative claims 12-13 rejection with AAPA or ‘119 above. Therefore, claims 12-13 and 3-4 are rejected for substantially the same reason as the rejection above.

Response to Arguments
Applicants’ arguments filed on 07/25/2022 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claim 1, the applicants argue that cited references do not teach the new limitation of claim 2, see pages 6-8.
This argument is found not persuasive.
The claim 2 merely recites “a coating (13, 113), disposed on the at least one secondary surface (11, 105), configured to cover at least one portion of the at least one secondary surface (11, 105)”.
As discussed in the claim rejection above, some of ions of the coating materials flow toward the substrate and the rest of the ion flow toward internal components, which includes a substrate holder, in the processing chamber. Therefore, surfaces of the internal components including the substrate holder clearly has the coating formed by the ions of the coating materials, which miss the substrate. This is sufficient to meet the claim requirement, based on a broadest reasonable interpretation in light of the applicants’ disclosure. If the applicants’ coating is different from the prior art’s coating, the applicant must clearly define the difference which makes the applicants’ coating distinguished from the prior arts’ coating.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718